          Case 2:21-cv-01188-MTL Document 22 Filed 09/09/21 Page 1 of 6



 1
     WO
 2
 3
 4
 5
 6
                           IN THE UNITED STATES DISTRICT COURT
 7
                                    FOR THE DISTRICT OF ARIZONA
 8
 9
         Gopal Velu,                                    No. CV-21-01188-PHX-MTL
10
                       Plaintiff,                       ORDER
11
         v.
12
         Aristotle Air Conditioning and Heating,
13       LLC, et al.,
14                     Defendants.
15
16            The Court has reviewed the Affidavit of Plaintiff’s Counsel, Kendall D. Steele, in

17   support of an award for attorneys’ fees (Doc. 20), and Defendant Aristotle Air Conditioning

18   and Heating, LLC’s (“Aristotle”) opposition thereto (Doc. 21). Oral argument would not

19   have aided the Court’s decisional process. See Partridge v. Reich, 141 F.3d 920, 926 (9th

20   Cir. 1998); see also LRCiv 7.2(f); Fed. R. Civ. P. 78(b). The Court rules as follows.*

21   I.       BACKGROUND

22            Plaintiff Gopal Velu commenced this action against Aristotle in Arizona Superior

23   Court on May 27, 2021. (Doc. 1 at 8.) Aristotle removed the case to this Court on July 8,

24   2021, asserting diversity of citizenship jurisdiction pursuant to 28 U.S.C. § 1332(a)(1). (Id.

25   at 1–2.) On July 16, 2021, Velu filed a request for entry of default against Aristotle. (Docs.

26   12; 13.) The Court denied Velu’s request for entry of default on August 3, 2021. (Doc. 14.)

27
28   *
      Miranda Martinez, a second-year law student at the Sandra Day O’Connor College of
     Law at Arizona State University assisted in drafting this Order.
       Case 2:21-cv-01188-MTL Document 22 Filed 09/09/21 Page 2 of 6



 1
     The same day, Velu filed this Motion to Remand. (Doc. 16.) On August 10, 2021, this
 2
     Court granted Velu’s Motion because Aristotle is a citizen of Arizona. (Doc. 19.) The Court
 3
     also awarded Velu’s reasonable attorneys’ fees incurred in seeking remand pursuant to 28
 4
     U.S.C. § 1447(c). (Id.)
 5
            Plaintiff seeks attorneys’ fees in the amount of $7,750.00. (Doc. 20 at 2.) This figure
 6
     includes 31.00 hours at a rate of $250.00 per hour incurred in responding to removal to
 7
     federal court and remand to state court. (Id.) Plaintiff’s Counsel claims that these fees are
 8
     reasonable given his hourly rate and experience in the Phoenix legal community. (Id.)
 9
     Aristotle argues that this number of hours is unreasonable because 9.1 hours were not
10
     incurred in seeking remand. (Doc. 21 at 5.) Aristotle also asserts that the remaining 21.9
11
     hours are excessive given the experience of Plaintiff’s Counsel and the complexity of the
12
     issue. (Id.)
13
     II.    LEGAL STANDARD
14
            The Court has significant discretion in determining whether an award of attorneys’
15
     fees is reasonable. Hensely v. Eckerhart, 461 U.S. 424, 437 (1983). In evaluating a request
16
     for attorneys’ fees, the Court shall provide a concise but clear explanation of its reasons for
17
     a fee award. Id. at 437. The Court, however, is not required to set forth an hour-by-hour
18
     analysis of the fee request. Gates v. Deukmejian, 987 F.2d 1392, 1399 (9th Cir. 1992); see
19
     also Chalmers v. Los Angeles, 796 F.2d 1205, 1211 n.3 (9th Cir. 1986) (finding a brief
20
     explanation of how the court arrived at its figures sufficient). The reasonableness of a
21
     requested fee award is generally analyzed under the lodestar approach, which is calculated
22
     by multiplying the number of hours reasonably expended by a reasonable hourly rate.
23
     Camacho v. Bridgeport Fin., Inc, 523 F.3d 973, 978 (9th Cir. 2008); Intel Corp. v. Terabyte
24
     Int’l Inc., 6 F.3d 614, 622 (9th Cir. 1993).
25
            The following factors are considered in assessing the reasonableness of a fee: (1)
26
     the time and labor required, (2) the novelty and difficulty of the issues, (3) the skill required
27
     to properly perform the legal services, (4) the preclusion of other employment, (5) the
28
     customary fee, (6) whether the fee is fixed or contingent, (7) time limitations imposed by


                                                    -2-
       Case 2:21-cv-01188-MTL Document 22 Filed 09/09/21 Page 3 of 6



 1
     the client or the circumstances, (8) the amount involved and the results obtained, (9) the
 2
     experience, reputation, and ability of the attorney, (3) the undesirability of the case, (11)
 3
     the nature and length of the professional relationship with the client, and (12) awards in
 4
     similar cases. Kerr v. Screen Extras Guild, Inc., 526 F.2d 67, 69 (9th Cir. 1975). The Court
 5
     need not address every factor, only the factors relevant to the particular case. Jordan v.
 6
     Multnomah Cnty., 815 F.2d 1258, 1264 n.11 (9th Cir. 1987).
 7
     III.   DISCUSSION
 8
            Having previously found that Plaintiff is entitled to attorneys’ fees, the Court will
 9
     determine the reasonable hourly rate and number of hours reasonably expended to
10
     determine the fee award.
11
            A.     Reasonable Hourly Rate
12
            The reasonableness of an hourly rate depends on “the rate prevailing in the
13
     community for similar work performed by attorneys of comparable skill, experience, and
14
     reputation.” Schwarz v. Secretary of Health & Human Services., 73 F.3d 895, 908 (9th Cir.
15
     1995) (quoting Chalmers, 769 F.2d at 1210–11). The relevant community for the purposes
16
     of determining a reasonable hourly rate is the forum in which the district court sits.
17
     Gonzalez v. City of Maywood, 729 F.3d 1196, 1205 (9th Cir. 2013).
18
            Prevailing hourly rates in this district range from $300-$750. See, e.g., Arnhoelter
19
     v. Kaus, No. CV-20-00403-PHX-JAT, 2020 WL 4673160, at *4 (D. Ariz. Aug. 12, 2020);
20
     Edwards v. Vemma Nutrition, No. CV-17-02133-PHX-DWL, 2019 WL 5684192, at *13
21
     (D. Ariz. Nov. 1, 2019) (finding rates ranging from $215 to $350 reasonable); Kaufman v.
22
     Warner Bros Entm’t Inc., No. CV-16-02248-PHX-JAT, 2019 WL 2084460, at *12–13 (D.
23
     Ariz. May 13, 2019) (finding hourly rate of $552 reasonable). The Court, therefore, finds
24
     that the requested rate of $250 per hour is reasonable.
25
            B.     Number of Hours Reasonably Expended
26
            Having addressed the reasonableness of the hourly rate, the Court now determines
27
     a reasonable number of compensable hours. See Gonzalez, 729 F.3d at 1201–03. To do so,
28
     the Court must review the billing records submitted by Plaintiff’s Counsel and “exclude


                                                 -3-
       Case 2:21-cv-01188-MTL Document 22 Filed 09/09/21 Page 4 of 6



 1
     those hours for which it would be unreasonable to compensate.” Id. After thoroughly
 2
     reviewing each time entry, the Court finds that a reduction in hours is warranted.
 3
                   i.      Hours Unrelated to Remand
 4
            In the Order granting Velu’s Motion to Remand, the Court expressly stated that only
 5
     reasonable attorneys’ fees incurred in seeking remand would be awarded. (Doc. 19 at 4.)
 6
     Thus, entries related to default, Aristotle’s late filed answer, and matters concerning a
 7
     Magistrate Judge are excluded from the lodestar calculation. Excluding the time entries
 8
     that are unrelated to the issue of remand, the Court reduces the billed amount by 7.0 hours.
 9
            The itemized statement of fees provided by Plaintiff’s Counsel also includes 0.4
10
     hours of de minimis time entries for docket review, court communications, and clerical
11
     services. (See, e.g., the 7/16/2021 time entry listing “Finalize and File Court Ordered Status
12
     Report”) (Doc. 20-1.) Courts generally exclude hours related to clerical work like filing
13
     documents. See Gary v. Carbon Cycle Ariz. LLC, 398 F. Supp. 3d 468, 487 (D. Ariz. 2019);
14
     G&G Closed Circuit Events LLC v. Espinoza, No. CV-18-08216-PCT-JAT, 2018 WL
15
     1703630, at *2 (D. Ariz. Apr. 8, 2020). The Court, therefore, declines to include these time
16
     entries from its calculation.
17
                   ii.     Excessive Hours Related to Remand
18
            Plaintiff’s Counsel has similarly included time entries for seemingly redundant tasks
19
     associated with the Motion to Remand. (See, e.g., the 7/28/2021 time entry listing
20
     “Continue Drafting Plaintiff’s Motion for Remand Back to State Court” and the 8/02/2021
21
     entry “Review and Edit Plaintiff’s Draft Motion to Remand”) (Doc. 20-1.) Courts have
22
     found that excessive, redundant, and otherwise unnecessary hours should be excluded from
23
     the lodestar amount. Van Gerwen, 214 F.3d at 1045. The Court does not find the seemingly
24
     excessive time spent on work related to the Motion to Remand reasonable. Accordingly,
25
     the Court reduces the billed amount by 11.5 hours.
26
                   iii.    Experience and Ability of Plaintiff’s Counsel
27
            Aristotle maintains that the remaining 21.9 hours Plaintiff’s Counsel claims to have
28
     spent on remand is unreasonable given his experience and the complexity of the case. (Doc.


                                                 -4-
       Case 2:21-cv-01188-MTL Document 22 Filed 09/09/21 Page 5 of 6



 1
     21 at 5.) Other courts in this circuit have found that 11 to 18 hours is a reasonable amount
 2
     of time for an experienced attorney to expend on a motion to remand. See Williams v. Ruan
 3
     Transp. Corp., No. 1:13-CV-01157-LJO, 2013 WL 6623254, at *5 (E.D. Cal. Dec. 16,
 4
     2019) (finding 12 hours incurred on a motion to remand by attorney with thirty years of
 5
     experience reasonable); Beauford v. E.W.H. Group Inc., No. 1:09-CV-00066-AWISMS,
 6
     2009 WL 3162249, at *8 (E.D. Cal. Sept. 29, 2009) (concluding that 11.87 hours is a
 7
     reasonable number of hours to expend on a motion to remand); see also Gutowski v.
 8
     McKesson Corp., No. C 12-6056 CW, 2013 WL 3242265, at *2 (N.D. Cal June 25, 2013)
 9
     (holding that 11.6 hours incurred in relation to motion to remand is not unreasonable).
10
              In view of the experience of Plaintiff’s Counsel and the complexity of this matter,
11
     the Court agrees that the hours claimed to have been incurred on the issue of remand are
12
     unreasonable. Plaintiff’s Counsel is a senior partner with over thirty years of experience.
13
     Seeking remand is a fairly standard procedural matter, especially in a case such as this.
14
     Accordingly, the Court finds that a reasonable amount of time for Plaintiff’s Counsel to
15
     expend on remand would be 12.1 hours.
16
              C.     Lodestar Determination
17
           After considering the experience of Plaintiff’s Counsel and eliminating unrelated and
18
     excessive charges, the Court finds the reasonable fee award in this case to be $3,025.00.
19
     This amount corresponds to the following lodestar figure calculation:
20
                     Kendall D. Steele (12.1 x 250)     =     $3.025.00
21
                     TOTAL                              =     $3,025.00
22
     IV.      CONCLUSION
23
              Accordingly,
24
              IT IS ORDERED that, pursuant to 28 U.S.C. § 1447(c), Velu is awarded $3,025.00
25
     in attorneys’ fees.
26
     ///
27
     ///
28
     ///


                                                  -5-
       Case 2:21-cv-01188-MTL Document 22 Filed 09/09/21 Page 6 of 6



 1
            IT IS FURTHER ORDERED Aristotle shall pay the $3,025.00 in attorneys’ fees
 2
     to Velu within 30 days from the date of this order.
 3
            Dated this 9th day of September, 2021.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -6-
